Citation Nr: 1707458	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  15-10 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for back disability.

2. Entitlement to service connection for bilateral knee disability.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for sinus disorder, to include sinusitis.

6. Entitlement to service connection, to include on a secondary basis, for erectile dysfunction.

7. Entitlement to service connection for an acquired psychological disorder, to include depression and PTSD.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2008 to November 2009, with periods of Reserve service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.  

VA is required to make attempts to obtain a "claimant's service medical records," and those efforts "shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103A(c) (West 2014); 38 C.F.R. § 3.159 (c)(3) (2016); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

The Board notes that the Veteran's service treatment records (STRs) appear incomplete.  Initially, the Board notes that the Veteran's STRs are absent any enlistment or separation examination.  Additionally, the available STRs reference medical treatment and testing for which no record exists.  This includes references to November and December 2008 treatment for an acute upper respiratory infection of unspecified site, an October 2009 post-deployment examination noting audiometric testing, an October 2012 Adult Preventative and Chronic Care Flowsheet showing chronic illnesses of "sinus" and "depression," and a March 2012 dental treatment health questionnaire noting back pain as a change in health within the past two years.  Accordingly, the Board finds that the missing STRs must be obtained and associated with the claims file.  38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159 (c)(3).

As such, the RO should request the complete service treatment records.  If necessary, the RO should contact the National Archives and Records Administration (NARA), the Joint Services Records Research Center (JSRRC), or any other appropriate facility, to attempt to locate and associate with the claims file the missing STRs. Id.

The Board further notes that VA medical records include contemporaneous treatment for disabilities associated with the Veteran's service connection claims.  With regard to the Veteran's back and bilateral knee disability, a November 2012 VA physical therapy medical record shows prior medical history for low back and bilateral knee pain.  The Veteran's lumbar spine was manifested by flexion between 35-40 degrees and extension to 30 degrees.  The Veteran additionally reported instability of the knees and was prescribed bilateral knee braces.  An April 2014 VA mental health progress note shows that Veteran reported struggling with back and knee pain.  The pain was also noted to aggravate his mood.

With regard to the Veteran's hearing loss claim, a July 2012 VA audiology consultation medical record shows the Veteran complained of constant bilateral buzzing and difficulty hearing from distances beginning three months prior.  He further reported a six year history of military noise exposure including firing guns without use of hearing protection.  He denied any occupational or recreational noise exposure.  The audiologist noted an inability to adequately complete audiological testing results due to inconsistent testing results and the Veteran was recommended to return for re-evaluation.  A follow-up audiometric test was also noted as planned in an October 2012 VA medical record.

Additionally, the Board notes that an October 2012 VA medical record shows the Veteran complained of nasal drainage symptoms that had persisted for two weeks, and a November 2012 VA medical records notes prior medical history for hearing loss, tinnitus, and erectile dysfunction due to psychiatric medication.  

While the above medical records do not show specific diagnoses for the claimed service connection conditions, they do evidence treatment related to those conditions.  VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon v. Nicolson, 20 Vet. App. 79, 83 (2006).

As such, the Board finds that VA examinations are necessary to determine whether the Veteran currently has a diagnosis related to his service connection claims for back disability, bilateral knee disability, hearing loss, tinnitus, sinus disorder and erectile dysfunction.  Additionally, VA examinations are necessary to determine the nature and etiology of any diagnosed condition.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).
.
Further, as noted above, although July and October 2012 VA audiological medical records note a planned follow-up audiometric test, no further audiometric tests are contained in the Veteran's VA medical record.  However, the Board notes that the most recent VA medical records associated with the claims file include a December 2014 medical record from New London VA outpatient clinic, and a September 2013 medical record from Northport VA Medical Center.  As such, updated VA medical records should be obtained and associated with the Veteran's claims file.  38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159 (c)(3).

Lastly, the Veteran underwent a VA examination in November 2012.  The Veteran was diagnosed with depressive disorder and a GAF score of 60 was assigned.  The examiner found that the Veteran did not meet any of the PTSD diagnostic criteria.  The Veteran reported that his symptoms began in service due to interpersonal conflicts as evidenced by mandated participation in an anger management program.  The Veteran also reported symptoms associated with a post-service loss of a friend who was killed in Afghanistan.  The examiner found that the Veteran's depressive disorder was manifested by "occupational and social impairment due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  The examiner noted that the Veteran's medical records showed negative PTSD and depression screenings from 2010.  The examiner further noted a psychological intake assessment that diagnosed the Veteran with a single episode of severe major depressive disorder (MDD) one month prior with an assigned GAF score of 68.  In addition, the examiner noted that a GAF score of 68 indicated mild symptoms rather than severe.  With regard to the Veteran's diagnosed depressive disorder, the examiner found the following psychological symptoms: depressed mood, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and impaired impulse control such as unprovoked irritability with periods of violence.  Other symptoms found included weight gain during deployment, obsessive-compulsive behaviors, and little sense of humor.  Based on the medical evidence, the examiner was unable to opine whether there was a "50/50 or greater likelihood that the Veteran's depressive disorder [was] caused by or related directly to his military service."  The examiner stated an inability to make such a determination based on the Veteran's pre-existing personality factors as well as post-military stressors.

The Board finds the November 2012 VA examination inadequate in light of the missing STRs, most notably in consideration of the examiner's inability to opine as to direct service connection.  In addition, the Board finds that the examiner's finding of "pre-existing personality factors" raises a question as to whether the Veteran's diagnosed depressive disorder pre-existed service.  However, the examiner did not elaborate as to what the pre-existing personality factors were or whether they indicated a diagnosis of a psychological disorder.  For these reasons, the Board finds the November 2012 VA examination inadequate. 


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, including updated medical records from New London VA outpatient clinic and Northport VA Medical Center, and all private treatment records from the Veteran not already associated with the file.

2. Request the Veteran's complete service treatment records.  If necessary, the RO should contact NARA, JSRRC, or any other appropriate facility, to attempt to locate and associate with the claims file the missing STRs.  If any service treatment records are unavailable, issue a formal finding of unavailability and notify the appellant so that she can submit any service medical records in her possession.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

3. Only after completion of the above specified development, schedule the Veteran for an examination by an appropriate examiner to determine whether the Veteran currently has a back disability.  If so, the examiner should provide the following opinion:

a. Is it at least as likely as not (50 percent or greater probability) that any diagnosed back disability is etiologically related to the Veteran's service?  

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Only after completion of the above specified development, schedule the Veteran for an examination by an appropriate examiner to determine whether the Veteran currently has a bilateral knee disability.  If so, the examiner should provide the following opinion:

a. Is it at least as likely as not (50 percent or greater probability) that any diagnosed bilateral knee disability is etiologically related to the Veteran's service?  

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. Only after completion of the above specified development, schedule the Veteran for an examination by an appropriate examiner to determine whether the Veteran currently has a hearing loss disability.  If so, the examiner should provide the following opinion:

a. Is it at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss disability is etiologically related to the Veteran's service?  

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

6. Only after completion of the above specified development, schedule the Veteran for an examination by an appropriate examiner to determine whether the Veteran currently has tinnitus.  If so, the examiner should provide the following opinion:

a. Is it at least as likely as not (50 percent or greater probability) that the diagnosed tinnitus is etiologically related to the Veteran's service?  

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

7. Only after completion of the above specified development, schedule the Veteran for an examination by an appropriate examiner to determine whether the Veteran currently has a sinus disorder, to include sinusitis.  If so, the examiner should provide the following opinion:

a. Is it at least as likely as not (50 percent or greater probability) that any diagnosed sinus disorder, to include sinusitis, is etiologically related to the Veteran's service?  

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

8. Only after completion of the above specified development, schedule the Veteran for an examination by an appropriate examiner to determine whether the Veteran currently has an erectile dysfunction disorder.  If so, the examiner should provide the following opinion:

a. Is it at least as likely as not (50 percent or greater probability) that any diagnosed erectile dysfunction is etiologically related to the Veteran's service?  

b. Is at least as likely as not (50 percent or greater probability) that any diagnosed erectile dysfunction is secondary to any service connection condition?

The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

9. Only after completion of the above specified development, schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner must review the claims file and this Remand, and must note that review in the report.  The examiner must address each of the identified stressors.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  The examiner should provide the following information:

a. Provide a full multiaxial diagnosis.  Specifically state whether each criterion for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis for any acquired psychiatric disorder.

b. If a diagnosis of PTSD is appropriate, comment upon the link between PTSD and any identified in-service stressor and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.

c. With regard to any diagnosed psychiatric disorder identified at the examination, the examiner should specifically provide an opinion as to whether it is clear and unmistakable (i.e., whether it is undebatable) that any diagnosed psychiatric disorder existed prior to service?  If so, whether it is clear and unmistakable (i.e., whether it is undebatable) that any diagnosed psychiatric disorder existing prior to service underwent an increase in severity during service.  

d. If not, is it at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder identified at the examination is related to any incident of the Veteran's active service.

e. With regard to any diagnosed psychiatric disorder, the examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) secondary to any service connection condition.

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

10. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





